In a matrimonial action in which the parties were divorced by judgment dated April 25, 2005, the plaintiff appeals from an order of the Supreme Court, Westchester County (Scarpino, J.), entered August 7, 2007, which granted her motion for leave to enter a money judgment against the defendant in the principal sum of $1,092,892 only to the extent of granting her leave to enter a money judgment against the defendant in the principal sum of $42,892, representing her net equitable distribution award.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court correctly applied the decision and order of this Court on the appeal from the parties’ judgment of divorce (see Levine v Levine, 37 AD3d 550 [2007]) by granting the plaintiffs motion for leave to enter a money judgment against the defendant in the principal sum of $1,092,892 only to the extent of granting her leave to enter a money judgment against the defendant in the principal sum of $42,892, representing her net equitable distribution award.
The plaintiff’s repeated challenge to the propriety of a $1,050,000 credit imposed against her share of the marital assets, which was decided against her on the appeal from the parties’ judgment of divorce, is barred by the doctrine of law of the case (see J-Mar Serv. Ctr., Inc. v Mahoney, Connor & Hussey, 45 AD3d 809 [2007]). Mastro, J.P, Skelos, Balkin and Leventhal, JJ., concur.